EMPLOYMENT AGREEMENT This Employment Agreement (“Agreement”)is entered into by and between Pet Ecology Brands, Inc., a Texas corporation (“Company”), and Robert J. Salluzzo, an individual (“Employee”).Company and Employee are collectively referred to as the “Parties”.This Agreement supersedes any and all prior consulting and employmentagreements between the Parties. RECITALS: WHEREAS, Company, is engaged in developing, marketing and selling pet products in the United States and other countries; and, WHEREAS, Employee is experienced in and has knowledge of the Company's business and has been elected to the Company’s Board of Directors and has been appointed, and is currently serving as the Company’s Vice-President/Treasurerand Chief Operating and FinancialOfficer; and WHEREAS, the Company and Employee desire Employee to perform duties on behalf of the Company pursuant to the terms hereof; and, WHEREAS, Employee and Company heretofore entered into a Consulting Agreement dated as of December 1, 2006 which this Agreement supersedes and replaces; Now, therefore, for and in consideration of the terms and conditions contained herein, the Parties agree as follows, to wit: 1. Definitions.As used in this Agreement: A. “Company” means Pet Ecology Brands, Inc., its successors and assigns, and any of its present or future subsidiaries or organizations controlled by, controlling, or under common control with it. B. “Confidential Information” means any and all information disclosed or made available to the Employee or known by the Employee as a direct or indirect consequence of or through Employee’s employment by the Company and not generally known in the industry in which the Company is or may become engaged, or any information related to the Company’s products, processes, or services, including, but not limited to, information relating to research, development, inventions, manufacture, purchasing, accounting, engineering, marketing, merchandising, or selling. C. “Inventions” mean discoveries, concepts and ideas, whether patentable or not, relating to any present or prospective activities of the Company, including, but not limited to, devices, processes, methods, formulae, techniques, applications, technology and any improvements to the foregoing. D. “Company Monthly Base Pay” means the employee’s last monthly remuneration, prior to termination of Employee’s employment with the Company, before federal, state, and local taxes and other withholding, but exclusive of extra compensation, such as that attributable to bonuses, overtime or employee retirement or pension benefits. 1 E. “Conflicting Organization” means any person or organization engaged, directly or indirectly, in the research, development, production, marketing or selling of a Conflicting Product. F. “Conflicting Product” means any product, process, technology, application, or service of any person or organization, other than the Company, in existence or under development, which resembles, competes with or is marketed or offered for sale or lease to the same or similar potential customers as a product, process, technology, application, or service which is the subject of research, development, production, marketing or selling activities of the Company. 2. Employment. The Company hereby employs the Employee and the Employee hereby agrees to accept employment with the Company upon the terms and conditions herein set forth. 3. Term.The Company hereby employs the Employee for a period of three (3) years beginning on the December 7, 2007 and ending on December 6, 2010, unless sooner terminated as provided in Section 13 (Disability), Section 14 (Death During Employment) or Section 12 (Termination), hereof; provided, this Agreement may be extended for additional periods or its terms amended upon the mutual written agreement of the Parties. 4. Position.The Employee shall be employed in the capacity of Vice-President/Treasurer to serve as Chief Operating Officer and Chief Financial Officer with such duties as are set for the in the Bylaws of the Company and as are or may be reasonably prescribed, from time to time, by the Board of Directors of the Company.The Employee shall not be assigned nor requested to perform duties or functions for which he has not been adequately trained or for which he does not have adequate education and/or professional experience. 5. Extent of Services.The Employee shall diligently and conscientiously devote Employee’s time, attention and energies to the business of the Company. 6. Working Facilities; Location.The Employee shall be furnished with such facilities suitable to Employee’s position and adequate for the performance of Employee’s duties and the conduct of the Company’s business.The Employee’s principal office shall be located in the area selected by the Company; provided, however, the Employee agrees to do such traveling as is required to carry out Employee’s duties hereunder. The Employee shall not be transferred from the Company’s Dallas, Texas Operations on a permanent basis (longer than thirty (30) days) without the Employee’s written consent. 7. Compensation.The Company’s Board of Directors may increase the Employee’s Monthly Base Pay from time to time as the Board may deem reasonable.The Employee shall be a participant in any deferred compensation, bonus and/or stock option plans designed and implemented by the Company’s Board of Directors for the benefit of the Company’s key executives and employees.The Employee shall participate in any such plans at a level commensurate with Employee’s position with the Company. A. Company Monthly Base Pay. Forservices rendered by Employee under this Agreement, until any increases shall be made by a decision ofthe Board of Directors, Employee shall be paid an annual base salary of One Hundred Twenty Thousand Dollars ($120,000) per year, beginning January 1, 2008.The annual base salary shall be paid to Employee in equal bi-monthly installments as Company Monthly Base Pay. 2 B. Stock Grants. Employee shall be entitled to receive non qualified stock options in amounts and pursuant to the terms and conditions of a Stock Option Agreement of even date herewith. C. Benefits.
